Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 1 of 7 PageID #: 7081




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CRYSTALLEX INTERNATIONAL CORP.,  :
                                 :
                     Plaintiff,  :
                                 :
          v.                     :                  C.A. No.: 17-mc-00151-LPS
                                 :
BOLIVARIAN REPUBLIC OF VENEZULA, :
                                 :
                     Defendant.  :


               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves to admit pro

hac vice Joseph D. Pizzuro, Julia B. Mosse , Kevin A. Meehan and Juan O. Perla of Curtis,

Mallet-Prevost, Cole & Mosle LLP to on behalf of Intervenor, Petróleos de Venezuela, S.A.

Pursuant to this Court’s Standing Order for District Court Fund, the annual fee of $25.00 will be

submitted contemporaneously with the filing of this motion.



                                            HEYMAN ENERIO
                                            GATTUSO & HIRZEL LLP

                                            /s/ Samuel T. Hirzel, II
                                            Samuel T. Hirzel, II (# 4415)
                                            Aaron M. Nelson (# 5941)
                                            300 Delaware Avenue, Suite 200
                                            Wilmington, DE 19801
                                            (302) 472-7300
                                            shirzel@hegh.law
                                            anelson@hegh.law
                                            Attorneys for Petróleos de Venezuela, S.A.
Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 2 of 7 PageID #: 7082




OF COUNSEL:

CURTIS, MALLET-PREVOST,
COLT & MOSLE LLP
Joseph D. Pizzuro, Esquire
jpizzuro@curtis.com
Julia B. Mosse, Esquire
jmosse@curtis.com
Kevin A. Meehan, Esquire
kmeehan@curtis.com
Juan O. Perla, Esquire
jperla@curtis.com
101 Park Avenue
New York, New York 10178-0061
(212) 696-6000 (main)
(212) 697-1559 (fax)


Dated: January 19, 2021
Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 3 of 7 PageID #: 7083




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


CRYSTALLEX INTERNATIONAL CORP.,  :
                                 :
                     Plaintiff,  :
                                 :
          v.                     :                 C.A. No.: 17-mc-00151-LPS
                                 :
BOLIVARIAN REPUBLIC OF VENEZULA, :
                                 :
                     Defendant.  :


                              ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice of Joseph D.

Pizzuro, Julia B. Mosse , Kevin A. Meehan and Juan O. Perla of Curtis, Mallet-Prevost, Cole &

Mosle LLP to represent Intervenor, Petróleos de Venezuela, S.A. is granted.



Date:
                                                   United States District Judge
Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 4 of 7 PageID #: 7084




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York,

District of Columbia, and Texas, and pursuant to Local Rule 83.6, submit to the disciplinary

jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of

this action.   I also certify that I am generally familiar with this Court’s Local Rules.       In

accordance with Revised Standing Order for District Court Fund effective September 1, 2016, I

further certify that the annual fee of $25.00 will be paid to the Clerk of Court upon the filing of

this motion.

                                      CURTIS, MALLET-PREVOST, COLT & MOSLE LLP


                                      /s/ Joseph D. Pizzuro
                                      Joseph D. Pizzuro, Esquire
                                      jpizzuro@curtis.com
                                      101 Park Avenue
                                      New York, New York 10178-0061
                                      (212) 696-6000 (main)
                                      (212) 697-1559 (fax)
Dated: January 19, 2021
Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 5 of 7 PageID #: 7085




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York, and

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Revised Standing Order for

District Court Fund effective September 1, 2016, I further certify that the annual fee of $25.00

will be paid to the Clerk of Court upon the filing of this motion.



                                      CURTIS, MALLET-PREVOST, COLT & MOSLE LLP


                                      /s/ Julia B. Mosse
                                      Julia B. Mosse, Esquire
                                      jmosse@curtis.com
                                      101 Park Avenue
                                      New York, New York 10178-0061
                                      (212) 696-6000 (main)
                                      (212) 697-1559 (fax)
Dated: January 19, 2021
Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 6 of 7 PageID #: 7086




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York, and

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Revised Standing Order for

District Court Fund effective September 1, 2016, I further certify that the annual fee of $25.00

will be paid to the Clerk of Court upon the filing of this motion.



                                      CURTIS, MALLET-PREVOST, COLT & MOSLE LLP


                                      /s/ Kevin A. Meehan
                                      Kevin A. Meehan, Esquire
                                      kmeehan@curtis.com
                                      101 Park Avenue
                                      New York, New York 10178-0061
                                      (212) 696-6000 (main)
                                      (212) 697-1559 (fax)
Dated: January 19, 2021
Case 1:17-mc-00151-LPS Document 236 Filed 01/19/21 Page 7 of 7 PageID #: 7087




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York, and

District of Columbia, and pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of

this Court for any alleged misconduct which occurs in the preparation or course of this action. I

also certify that I am generally familiar with this Court’s Local Rules. In accordance with

Revised Standing Order for District Court Fund effective September 1, 2016, I further certify

that the annual fee of $25.00 will be paid to the Clerk of Court upon the filing of this motion.



                                      CURTIS, MALLET-PREVOST, COLT & MOSLE LLP


                                      /s/ Juan O. Perla
                                      Juan O. Perla, Esquire
                                      jperla@curtis.com
                                      101 Park Avenue
                                      New York, New York 10178-0061
                                      (212) 696-6000 (main)
                                      (212) 697-1559 (fax)
Dated: January 19, 2021
